Exhibit 10.1 EMPLOYMENT AGREEMENT by and between GULFMARK OFFSHORE, INC. and JAMES M. MITCHELL EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT dated as of May 30, 2013 (this “ Agreement ”), by and between James M. Mitchell (the “ Executive ”) and GulfMark Offshore, Inc., a Delaware corporation (the “ Company ”). WHEREAS, the Company has hired the Executive as Executive Vice President and Chief Financial Officer of the Company; WHEREAS, the Company desires to encourage the attention and dedication to the Company of the Executive as a member of the Company’s management, in the best interests of the Company and the entities controlled by, or under common control with the Company (the “ Affiliates ”); WHEREAS, the Company and the Executive desire to enter into an employment agreement (the “Employment Agreement” ); WHEREAS, the Executive is willing to commit himself to serve the Company, on the terms and conditions herein provided; and WHEREAS, contemporaneously with entering into this Agreement, the Company and the Executive are entering into a change of control agreement (the “ Change of Control Agreement ”); NOW, THEREFORE, in consideration of the premises and the respective covenants and agreements of the parties herein contained, and intending to be legally bound hereby, the parties hereto agree as follows: 1.
